DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  10S, 20S, and 50S.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, 9, and 16-20 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Hesser et al. (US 2012/0241628).
	In regard to claim 1, Hesser et al. disclose a radiation detector, comprising:
(a) a first layer including a first organic material (e.g., see “… organic scintillator 112 …” in 
    PNG
    media_image1.png
    1107
    1456
    media_image1.png
    Greyscale
 and paragraph 48);
(b) a first light-emitting part including a first organic light-emitting layer (e.g., see “… Display element 130, which may be implemented, for example, as an organic light-emitting element …” in Fig. 3 and paragraph 55);
(c) a detecting part provided between the first layer and the first light-emitting, the detecting part including an organic photoelectric conversion layer part (e.g., see “… organic photovoltaic element 114 …” provided between 112 and 130 in Fig. 3 and paragraph 48) and being configured to generate an electrical signal corresponding to radiation incident on the first layer (e.g., see “… ionizing radiation 116 is, in turn, converted in scintillator 112 to electromagnetic radiation 118, which, in turn, may be converted to electrical signals 120 in organic photovoltaic element …” in Fig. 3 and paragraph 56);
(d) a detection circuit configured to output a detection signal based on the electrical signal (e.g., “… electrical signals 120 may be output directly or indirectly to display element 130. A complete or partial intermediate processing may also take place, for example an amplification of the signals, for example in a manner similar to FIG. 2 …” in paragraph 56); and
(e) a first drive circuit configured to supply a first drive signal to the first light-emitting part based on the detection signal (e.g., “… electrical signals 120 may be output directly or indirectly to display element 130. A complete or partial intermediate processing may also take place, for example an amplification of the signals, for example in a manner similar to FIG. 2 …” in paragraph 56).
	In regard to claim 2 which is dependent on claim 1, Hesser et al. also disclose that the first layer is configured to emit light corresponding to an intensity of the radiation incident on the first layer (e.g., “… electrical signal 120 generated by detector 110 may be output, for example, to control unit 140 and/or to another device which is not illustrated. For example, irradiation system 134 may be activated in this manner with regard to an intensity and/or spatial distribution of ionizing radiation 116. As an alternative or in addition, however, ionizing radiation 116 may also be directly visualized for the user with the aid of detector 110 …” in paragraph 62).
	In regard to claim 3 which is dependent on claim 1, Hesser et al. also disclose that the first light-emitting part includes a plurality of first light-emitting regions, the plurality of first light-emitting regions is arranged along a first plane crossing a first direction, the first direction is from the first layer toward the first light-emitting part (e.g., see “… Display element 130, which may be implemented, for example, as an organic light-emitting element, in particular as an OLED, is also implemented as array 132 in this case. For example, one or multiple fields of array 132 may be assigned to one or multiple fields of array 124 …” in Fig. 3 and paragraph 55), and a first light emission intensity distribution in the first plane of the plurality of first light-emitting regions corresponds to a distribution in the first plane of an intensity of the radiation incident on the first layer (e.g., “… electrical signal 120 generated by detector 110 may be output, for example, to control unit 140 and/or to another device which is not illustrated. For example, irradiation system 134 may be activated in this manner with regard to an intensity and/or spatial distribution of ionizing radiation 116. As an alternative or in addition, however, ionizing radiation 116 may also be directly visualized for the user with the aid of detector 110 …” in paragraph 62).
	In regard to claim 4 which is dependent on claim 3, Hesser et al. also disclose that the plurality of first light-emitting regions is arranged along a second direction and a third direction, the second direction is along the first plane, and the third direction is along the first plane and crosses the second direction (e.g., see “… Display element 130, which may be implemented, for example, as an organic light-emitting element, in particular as an OLED, is also implemented as array 132 in this case. For example, one or multiple fields of array 132 may be assigned to one or multiple fields of array 124 …” in Fig. 3 and paragraph 55).
	In regard to claim 5 which is dependent on claim 4, Hesser et al. also disclose that the first light-emitting part includes a plurality of first light-emitting part electrodes, and one of the plurality of first light-emitting regions overlaps one of the plurality of first light-emitting part electrodes in the first direction (e.g., see “… common organic photovoltaic elements 114 and/or common display elements 130 may, in turn, be implemented as the layer structure. For example, these elements may each include one or multiple sandwich structures, for example having a carrier, two or more electrodes and at least one organic material embedded therebetween. Reference may be made to the prior art in this regard …” in Fig. 3 and paragraph 57).
	In regard to claim 8 which is dependent on claim 3, Hesser et al. also disclose that the detecting part includes a plurality of detection regions, and the plurality of detection regions is arranged along the first plane (e.g., see “… array 124 of individual photovoltaic elements 114 …” in Fig. 3 and paragraph 49).
	In regard to claim 9 which is dependent on claim 8, Hesser et al. also disclose that the detecting part includes a plurality of detecting part electrodes, and one of the plurality of detection regions overlaps one of the plurality of detecting part electrodes in the first direction (e.g., see “… array 124 of individual photovoltaic elements 114 … Each individual photovoltaic element 114 may have a layer structure … organic layer structure may be embedded between at least two electrodes, of which at least one electrode, for example, is mounted on a carrier, for example a transparent carrier. A voltage may be applied between the two electrodes (anode, cathode). If an electron/hole pair is generated, it is drawn to the corresponding electrode and generates a current …” in Fig. 3 and paragraphs 49 and 51).
	In regard to claim 16 which is dependent on claim 1, Hesser et al. also disclose an outputter, the outputter being configured to output information corresponding to the detection signal (e.g., “… Electrical signals 120 generated and/or modified by activation and/or evaluation electronic system 126 may be output to a user and/or other devices, for example via an interface 128 …” in paragraph 54).
	In regard to claim 17 which is dependent on claim 1, Hesser et al. also disclose that the first layer transmits the radiation that passes through the first light-emitting part (e.g., “… detector 110 may be designed, for example, to be very thin, and because it may be manufactured, for example, using materials that absorb only slightly ionizing radiation 116, this arrangement of detector 110 does not or only insignificantly influence the intensity and/or spatial distribution of ionizing radiation 116 …” in paragraph 62).
	In regard to claim 18 which is dependent on claim 1, Hesser et al. also disclose that the radiation includes X-rays (e.g., “… generating ionizing radiation 116. Irradiation system 134 includes a radiation source 136 … is symbolized herein by way of example as x-ray tubes … x-ray sources …” in paragraph 61).
	In regard to claim 19, the cited prior art is applied as in claim 1 above.  Hesser et al. also disclose a radiation irradiation device, comprising a radiation emitter causing the radiation to be incident on the radiation detector (e.g., “… irradiation system 134 according to the invention for generating ionizing radiation 116. Irradiation system 134 includes a radiation source 136, which in this case is accommodated, for example, in a housing 138 and which generates ionizing radiation 116. Radiation source 136 is symbolized herein by way of example as x-ray tubes … x-ray sources … detector, for example according to one or more of the specific embodiments described above, is situated in the beam path of irradiation system 134 …” in paragraphs 61 and 62).
	In regard to claim 20, Hesser et al. disclose a radiation detection method, comprising:
(a) acquiring an electrical signal from a detecting part provided between a first layer and a first light-emitting part, the detecting part including an organic photoelectric conversion layer (e.g., see “… organic photovoltaic element 114 …” provided between 112 and 130 in Fig. 3 and paragraph 48), the first layer including a first organic material (e.g., see “… organic scintillator 112 …” in Fig. 3 and paragraph 48), the first light-emitting part including a first organic light-emitting layer (e.g., see “… Display element 130, which may be implemented, for example, as an organic light-emitting element …” in Fig. 3 and paragraph 55), the electrical signal corresponding to radiation incident on the first layer (e.g., see “… ionizing radiation 116 is, in turn, converted in scintillator 112 to electromagnetic radiation 118, which, in turn, may be converted to electrical signals 120 in organic photovoltaic element …” in Fig. 3 and paragraph 56); and
(b) supplying a first drive signal to the first light-emitting part based on a signal based on the electrical signal (e.g., “… electrical signals 120 may be output directly or indirectly to display element 130. A complete or partial intermediate processing may also take place, for example an amplification of the signals, for example in a manner similar to FIG. 2 …” in paragraph 56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 6, 7, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesser et al. (US 2012/0241628) in view of Cok (US 2008/0074356).
	In regard to claim 6 which is dependent on claim 5, while Hesser et al. also disclose (paragraph 57) that “… display element 130 … two or more electrodes and at least one organic material embedded therebetween. Reference may be made to the prior art in this regard …”, the detector of Hesser et al. lacks an explicit description that the plurality of “prior art” first light-emitting part electrodes includes a metal oxide.  However, organic light-emitting elements are well known in the art (e.g., see “… Typical prior-art materials proposed for such electrodes include indium tin oxide (ITO) and very thin layers of metal, for example silver, aluminum, magnesium or metal alloys including these metals …” in paragraph 5 of Cok).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrode (e.g., comprising “indium tin oxide (ITO)”) for the unspecified electrode of Hesser et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrode (e.g., comprising a metal oxide) as the unspecified electrode of Hesser et al.
	In regard to claim 7 which is dependent on claim 6, Hesser et al. also disclose that the first light-emitting part includes a plurality of first light-emitting part interconnects, one of the plurality of first light-emitting part interconnects is electrically connected to one of the plurality of first light-emitting part electrodes (e.g., “… organic light-emitting element may include at least one matrix display, for example in the form of a passive matrix display and/or an active matrix display …” in paragraph 24).  The detector of Hesser et al. lacks an explicit description that at least a portion of the plurality of “prior art” first light-emitting part interconnects includes aluminum.  However, organic light-emitting elements are well known in the art (e.g., see “… Typical prior-art materials proposed for such electrodes include indium tin oxide (ITO) and very thin layers of metal, for example silver, aluminum, magnesium or metal alloys including these metals …” in paragraph 5 of Cok).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrode (e.g., comprising “aluminum”) for the unspecified electrode of Hesser et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrode (e.g., comprising aluminum) as the unspecified electrode of Hesser et al.
	In regard to claim 14 which is dependent on claim 1, while Hesser et al. also disclose a second light-emitting part including a second organic light-emitting layer; and a second drive circuit, the second drive circuit being configured to supply a second drive signal to the second light-emitting part based on the detection signal (e.g., “… organic light-emitting element may also be situated, in principle, in an array form, for example in the form of one or multiple organic light-emitting diode arrays …” in paragraph 24), the detector of Hesser et al. lacks an explicit description that the “multiple organic light-emitting diode arrays” has the second light-emitting part being between the detecting part and the first light-emitting part.  However, multiple organic light-emitting diode arrays are well known in the art (e.g., see “… Stacked OLEDs utilize a stack of light-emitting elements located one above another over a substrate. Each light-emitting element may share one or both electrodes with a neighboring light emitting element in the stack and each electrode is individually connected to an external power source, thereby enabling individual control of each light-emitting element … first, second, and third light-emitting layers 52, 62, 72 may emit three colors of light, for example red, green, and blue to form a full-color device …” in paragraphs 7 and 8 of Cok).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional multiple organic light-emitting diode arrays (e.g., “Stacked OLEDs utilize a stack of light-emitting elements located one above another”) for the unspecified multiple organic light-emitting diode arrays of Hesser et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional multiple organic light-emitting diode arrays (e.g., the second light-emitting part being between the detecting part and the first light-emitting part) as the unspecified multiple organic light-emitting diode arrays of Hesser et al.
	In regard to claim 15 which is dependent on claim 14, while Hesser et al. also disclose a control circuit, the control circuit being configured to control the first and second drive circuits based on the detection signal (e.g., “… organic light-emitting element may also be situated, in principle, in an array form, for example in the form of one or multiple organic light-emitting diode arrays …” in paragraph 24), the detector of Hesser et al. lacks an explicit description that a peak wavelength of light emitted from the second light-emitting part being different from a peak wavelength of light emitted from the first light-emitting part.  However, multiple organic light-emitting diode arrays are well known in the art (e.g., see “… Stacked OLEDs utilize a stack of light-emitting elements located one above another over a substrate. Each light-emitting element may share one or both electrodes with a neighboring light emitting element in the stack and each electrode is individually connected to an external power source, thereby enabling individual control of each light-emitting element … first, second, and third light-emitting layers 52, 62, 72 may emit three colors of light, for example red, green, and blue to form a full-color device …” in paragraphs 7 and 8 of Cok).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional multiple organic light-emitting diode arrays (e.g., “first, second, and third light-emitting layers 52, 62, 72 may emit three colors of light, for example red, green, and blue to form a full-color device”) for the unspecified multiple organic light-emitting diode arrays of Hesser et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional multiple organic light-emitting diode arrays (e.g., a peak wavelength of light emitted from the second light-emitting part being different from a peak wavelength of light emitted from the first light-emitting part) as the unspecified multiple organic light-emitting diode arrays of Hesser et al.
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hesser et al. (US 2012/0241628).
	In regard to claim 10 which is dependent on claim 8, Hesser et al. also disclose that a size of one of the plurality of detection regions is less than a size of one of the plurality of first light-emitting regions (e.g., “… one or multiple fields of array 132 may be assigned to one or multiple fields of array 124 …” in paragraph 55).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a size of one of the plurality of detection regions 124 of Hesser et al. less than a size of one of the plurality of first light-emitting regions 132, in order to assign multiple fields of array 124 to one of array 132.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesser et al. (US 2012/0241628) in view of Kusner et al. (US 2017/0168165).
	In regard to claims 11 and 12 which are dependent on claim 1, while Hesser et al. also disclose (paragraph 52) that “… scintillator 112 may include, for example, anthracene, stilbene, terpenyl, dophenylazenthylene, polyvinyl toluene, toluene or xylene or combinations of the aforementioned and/or other scintillator materials …”, the detector of Hesser et al. lacks an explicit description that the “other scintillator materials” include a metal complex including a first metallic element, wherein the first metallic element includes at least one selected from the group consisting of Ir, Pt, and Cu.  However, organic scintillators are well known in the art (e.g., see “… organic scintillator material comprising 2,5-diphenyloxazole, 1,4-bis-2-(5-phenyloxazolyl)-benzene ), terphenyl, 1,1,4,4-tetra­phenylbutadiene, a tris complex of 2,6-pyridine dicarboxylic acid (dipicolinic acid, DPA), an Ir(mppy)3, an iridium-tris [2-(4-totyl)pyridinato-NC2], a pyrazolate-bridged cyclometalated platinum(II) complex, or any combination thereof. …” in paragraph 27 of Kusner et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional scintillator (e.g., “Ir(mppy)3”) for the unspecified scintillator of Hesser et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional scintillator (e.g., comprising a metal complex including Ir) as the unspecified scintillator of Hesser et al.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hesser et al. (US 2012/0241628) in view of Saint-Gobain Ceramics & Plastics, Inc. (Scintillation Products May 2007, 16 pages).
	In regard to claim 13 which is dependent on claim 1, the detector of Hesser et al. lacks an explicit description that a thickness of the first layer is not less than 500 µm and not more than 5000 µm.  However, organic scintillators are well known in the art (e.g., see “… Thickness … 1 mm …” on pg. 4 of Saint-Gobain Ceramics & Plastics, Inc.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional scintillator (e.g., “… Thickness … 1 mm …”) for the unspecified scintillator of Hesser et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional scintillator (e.g., commercially available 1000 µm thick organic scintillator) as the unspecified scintillator of Hesser et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884